DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s after-final amendment filed on June 23, 2022 has been entered.  Claim 1-3, 9, 11, 17 and 19-20 are amended.  Claim 18 is canceled.  New claim 21 is added.  Claim 1-17 and 19-21 are pending in the application.

Interview Summary

In a telephone interview with the Applicant’s Representative, Mr. David Huang (Reg. No. 39,229), on June 29, 2022 a proposed amendment was submitted for applicant’s consideration. Examiner suggested the Applicant to amend claim 17 as shown in the Examiner’s Amendment below in order to overcome rejection(s) under 35 U.S.C. 112, and place the application in condition for allowance.
Authorization for this Examiner’s Amendment was given by the Applicant’s Representative, Mr. David Huang (Reg. No. 39,229), on June 29, 2022.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the claim as below:

17. (Currently amended) A computer program product having a non-transitory computer readable medium which stores a set of instructions to backup data; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: 
receiving, by the computerized circuitry and from an application, a backup request comprising a backup path;
determining, by the computerized circuitry, a target server associated with the backup request according to the backup path, the computerized circuitry and the target server sharing the same storage processor; and
enabling to backup a file in the target server associated with the backup path;
wherein the computerized circuitry is a proxy network-attached storage (NAS) server; and
wherein determining the target server includes: 
identifying, as the target server, a NAS server that is different from the proxy NAS server, the NAS server and the proxy NAS server concurrently residing on the same storage processor.

Allowable Subject Matter

Claim 1-17 and 19-21 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Prahlad (PG PUB US2007/0185915) teaches systems and methods for data classification to facilitate and improve data management within an enterprise. The disclosed systems and methods evaluate and define data management operations based on data characteristics rather than data location, among other things. Also provided are methods for generating a data structure of metadata that describes system data and storage operations. This data structure may be consulted to determine changes in system data rather than scanning the data files themselves [Prahlad, Abstract].
Stager (R. Stager, Network Data Management Protocol, Network Appliance, September 1997) teaches Network Data Management Protocol (NDMP) as an open protocol for enterprise-wide network based backup. The NDMP architecture allows network attached storage vendors to ship NDMP compliant file servers which can be used by any NDMP-compliant backup administration application. This same architecture is also used for network-attached backup devices, such as tape drives and tape libraries [Stager, Abstract].
Bachu (US Patent 8,135,861) teaches a technique for storing data comprising receiving data from a data sender; wherein the data sender uses a first protocol; and sending the received data to a storage medium; wherein the received data is sent by a proxy, and wherein the proxy uses a second protocol [Bachu, Abstract].
However, the prior art of records fail to teach or suggest individually or in combination, “wherein the proxy server is a proxy network-attached storage (NAS) server; and 
wherein determining the target server includes:
identifying, as the target server, a NAS server that is different from the proxy NAS server, the NAS server and the proxy NAS server concurrently residing on the same storage processor.” as set forth in independent claim 1, and similar language recited in claim 9 and 17;
“wherein determining the target server associated with the backup request comprises: 
extracting a name of the target server and a file path in the target server based on the backup path and a predetermined format rule; and 
switching a working context to the target server based on the name of the target server.” as set forth in independent claim 2;
“wherein the same storage processor runs network-attached storage (NAS) servers configured to provide access to file systems having the same name; and
wherein the method further comprises:
prior to receiving the backup request, configuring one of the NAS servers running on the same storage processor to operate as a proxy NAS server to unambiguously address the file systems having the same name using name prefixes.” as set forth in independent claim 20;
Dependent claim 3-8, 10-16, 19 and 21 further limit allowed independent claim 1 and 9 respectively; therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441